Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/08/2020 has been received and considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 12-13, and 15 -19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (US Patent No. 7,120,980).
Regarding claim 1, Chang discloses: pliers (Figures 1-5) for releasing a line plug connection (Detail A) formed by a line plug connector (element 43) between a first line section (Detail B) and a second line section (Detail C) of a line (element 41) in a region of a drive train of a motor vehicle (see col. 1, ll. 5-9), the pliers comprising: 
two pliers legs (elements 10/20) connected together via a joint (element 14) in order to open and close the pliers (see figures 2 and 4-5), the pliers legs together form a pliers head (elements 15/25) and a handling region (elements 11/21), each pliers leg has a part-sleeve (elements 161/261) at the pliers head, wherein, with the pliers closed, the part-sleeves together form a sleeve (see annotated figure below Detail D) for engaging around the line in a region (Detail E) of the second line section and for interacting with the line plug connector (see annotated figure below. Furthermore, giving that there are no structural distinguish of the device and the prior art and since all structural limitations are met. The claim function is met since the structural limitations are met by the prior art and would be capable of performing in the same manner as the claimed invention. Also, applicant is reminded, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim (See MPEP 2114 (II))).

    PNG
    media_image1.png
    336
    510
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    621
    949
    media_image2.png
    Greyscale

Regarding claim 2, Chang discloses: the pliers according to Claim 1, wherein the sleeve formed at the pliers head has a narrow-walled sleeve portion (elements 161/261) configured to engage the line plug connector and configured to be pushed into the line plug connector of the line plug connection (see figure 5, col. 3, ll. 59-67 and col. 4, ll. 1-9. Furthermore, giving that there are no structural distinguish of the device and the prior art and since all structural limitations are met. The claim function is met since the structural limitations are met by the prior art and would be capable of performing in the same manner as the claimed invention. Also, applicant is reminded, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim (See MPEP 2114 (II))).
Regarding claim 3, Chang discloses: the pliers according to Claim 2, wherein the narrow-walled sleeve portion is configured to be slid between the second line section and the line plug connector such that a retaining or catching feature of the line plug connector is disengaged from the second line section and is engaged to the narrow-walled sleeve portion  (see figure 5, col. 3, ll. 59-67 and col. 4, ll. 1-9. Furthermore, giving that there are no structural distinguish of the device and the prior art and since all structural limitations are met. The claim function is met since the structural limitations are met by the prior art and would be capable of performing in the same manner as the claimed invention. Also, applicant is reminded, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim (See MPEP 2114 (II))).
Regarding claim 4, Chang discloses: the pliers according to Claim 2, wherein the pliers head includes a flange portion (Detail A) configured to abut a release ring of the line plug connector (see annotated figure below. Furthermore, giving that there are no structural distinguish of the device and the prior art and since all structural limitations are met. The claim function is met since the structural limitations are met by the prior art and would be capable of performing in the same manner as the claimed invention. Also, applicant is reminded, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim (See MPEP 2114 (II))).

    PNG
    media_image3.png
    590
    771
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    469
    681
    media_image4.png
    Greyscale

Regarding claim 5, Chang discloses: the pliers according to Claim 2, wherein the sleeve formed at the pliers head has a flange portion (Detail A) configured to engage behind the line plug connector, to bear on the line plug connector, or to engage behind the line plug connector and bear on the line plug connector, wherein when the line plug connection is released, the flange portion is configured to exert a pressure force on the line plug connector (see annotated figure above. Furthermore, giving that there are no structural distinguish of the device and the prior art and since all structural limitations are met. The claim function is met since the structural limitations are met by the prior art and would be capable of performing in the same manner as the claimed invention. Also, applicant is reminded, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim (See MPEP 2114 (II))).
Regarding claim 6, Chang discloses: the pliers according to Claim 1, wherein the sleeve formed at the pliers head has a flange portion (Detail A) configured to engage behind the line plug connector, to bear on the line plug connector, or to engage behind the line plug connector and bear on the line plug connector, wherein when the line plug connection is released, the flange portion is configured to exert a pressure force on the line plug connector (see annotated figure above. Furthermore, giving that there are no structural distinguish of the device and the prior art and since all structural limitations are met. The claim function is met since the structural limitations are met by the prior art and would be capable of performing in the same manner as the claimed invention. Also, applicant is reminded, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim (See MPEP 2114 (II))).
Regarding claim 12, Chang discloses: the pliers according to Claim 1, wherein the sleeve is disposed at least partially about a central axis (X-X axis) that is offset from the pliers legs (see annotated figure below showing elements 15/25 (sleeves) offset from the pliers legs (elements 10/20).

    PNG
    media_image5.png
    397
    529
    media_image5.png
    Greyscale

Regarding claim 13, Chang discloses: the pliers according to Claim 12, wherein the part-sleeves extend around equal amounts of a circumference of the sleeve (see figures 1-2 and see also col. 3, ll. 5-13).
Regarding claim 15, Chang discloses: the pliers according to Claim 1, wherein each part-sleeve is connected to the corresponding pliers leg by a connecting web (Detail A) that extends substantially perpendicular to the pliers legs (see annotated figure below).

    PNG
    media_image6.png
    550
    731
    media_image6.png
    Greyscale

Regarding claim 16, Chang discloses: a method of releasing a line plug connection (Detail A) formed by a line plug connector (element 43) between a first line section (Detail B) and a second line section (Detail C) of a line in a region of a drive train of a motor vehicle (see col. 1, ll. 5-9), the method comprising: 
providing pliers (Figures 1-5) including a pair of pliers legs (elements 10/20) connected together via a joint (element 14) in order to open and close the pliers (see figures 2 and 4-5), the pliers legs together forming a pliers head (elements 15/25) and a handling region (elements 11/21), each pliers leg having a part-sleeve (elements 161/261) at the pliers head, wherein, with the pliers closed, the part-sleeves together form a sleeve (see annotated figure below Detail D);
positioning the pliers in a first position in which the sleeve is disposed around the line in a region (Detail E) of the second line section (see figure 5 and see also col. 3, ll. 59-66); 
moving the pliers to a second position in which a portion of the sleeve is in a force-fitting or frictional connection with the line plug connector (see figure 5 and see also col. 3, ll. 59-67 and col. 4, ll. 1-3); and 
moving the pliers to a third position in which the line plug connector is disconnected from the second line section (see figure 5 and see also col. 4, ll. 3-9).

    PNG
    media_image1.png
    336
    510
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    621
    949
    media_image2.png
    Greyscale


Regarding claim 17, Chang discloses: the method according to Claim 16, wherein moving the pliers from the first position to the second position includes moving the pliers in a direction substantially parallel to a central axis of the line plug connector (see figure 5 and see also col. 3, ll. 59-67 and col. 4, ll. 1-9).
Regarding claim 18, Chang discloses: the method according to Claim 16, wherein moving the pliers to the second position includes sliding a portion of the sleeve between the second line section and the line plug connector (see figure 5 and see also col. 3, ll. 59-67 and col. 4, ll. 1-9).
Regarding claim 19, Chang discloses: the method according to Claim 18, wherein the force-fitting or frictional connection between the sleeve and the line plug connector is such that a retaining or catching feature of the line plug connector is disengaged from the second line section and is engaged to the portion of the sleeve (see figure 5 and see also col. 3, ll. 59-67 and col. 4, ll. 1-9).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (US Patent No. 7,120,980) in view of Cavazos (US Patent No. 4,965,954).
Regarding claim 7, Chang discloses: the pliers according to Claim 1, wherein the pliers legs include, in the handling region, a first gripping element (element 112) and a second gripping element (element 212). 
However, Chang appears to be silent wherein at least one of the first gripping element and the second gripping element is bent in a U shape to form a pulling device.
Cavazos teaches it was known in the art to have a plier (see figures 1-4 element 10) comprising plier legs (elements 22/32) connected via joint (element 40), first gripping element (element 20), a second gripping element (element 30), and wherein at least one of the first gripping element and the second gripping element is bent in a U shape (elements 38/39) to form a pulling device (see figure 4 and giving that the prior art teaches the structure of at least one of the first gripping element and the second gripping element is bent in a U shape (elements 38/39), thus forming a pulling device).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chang with the teachings of Cavazos to provide wherein at least one of the first gripping element and the second gripping element is bent in a U shape to form a pulling device. Doing so provides additional gripping portions for the user to grip during operations and further enables the user to more securely grip the device while avoiding fingers of the user from slipping, thus preventing the user or device from being damaged during use.
Claims 8-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US Patent No. 7,120,980).
Regarding claim 8, Chang discloses all the limitations as stated in the rejections of claim 1 above, but appears to be silent wherein the pliers have a total length of at least 300 millimeters.
However, it would have been it would have been to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chang in order to provide wherein the pliers have a total length of at least 300 millimeters, since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Furthermore, one could provide a suitable length as desired by the user depending on the particular work piece being used for user comfort and to avoid the user’s hand from abutting different parts of the vehicle thus avoiding injury. (See MPEP 2144.04 (IV))
Regarding claim 9, Chang discloses all the limitations as stated in the rejections of claims 1 and 8 above, but appears to be silent wherein the pliers have a total length of 388 millimeters.
However, it would have been it would have been to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chang in order to provide wherein the pliers have a total length of at least 388 millimeters, since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Furthermore, one could provide a suitable length as desired by the user depending on the particular work piece being used for user comfort and to avoid the user’s hand from abutting different parts of the vehicle thus avoiding injury. (See MPEP 2144.04 (IV))
Regarding claim 10, Chang discloses all the limitations as stated in the rejections of claims 1 and 8 above, but appears to be silent wherein the pliers legs are at least twice as long as the handling region.
However, it would have been it would have been to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chang in order to provide wherein the pliers legs are at least twice as long as the handling region, since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Furthermore, one could provide a suitable length as desired by the user depending on the particular work piece being used for user comfort and to avoid the user’s hand from abutting different parts of the vehicle thus avoiding injury. (See MPEP 2144.04 (IV))
Regarding claim 14, Chang discloses all the limitations as stated in the rejections of claims 1 and 8 above, but appears to be silent wherein the sleeve extends less than a full circumference about the central axis.
However, it would have been it would have been to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chang in order to provide wherein the sleeve extends less than a full circumference about the central axis, since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Furthermore, one could provide a suitable circumference as desired by the user depending on the particular work piece being used for user comfort and to avoid device from over gripping and damaging the work piece during operations. (See MPEP 2144.04 (IV))
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (US Patent No. 7,120,980) in view of Wang (DE 202016100170). 
Regarding claim 11, Chang discloses all the limitations as stated in the rejections of claims 1 and 8 above, but appears to be silent wherein the pliers head includes a light source configured to illuminate the line plug connection.
Wang teaches it was known in the art to have pliers (Figures 1-4) comprising two pliers legs (elements 1/2) connected together via a joint (see figures 1-4), pliers head (elements 11/21), and wherein the pliers head includes a light source (element 3 and see also paragraphs 0019-0020) configured to illuminate the line plug connection (Giving that there are no structural distinguish of the device and the prior art and since all structural limitations are met. The claim function is met since the structural limitations are met by the prior art and would be capable of performing in the same manner as the claimed invention. Also, applicant is reminded, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim (See MPEP 2114 (II)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chang with the teachings of Wang to provide wherein the pliers head includes a light source configured to illuminate the line plug connection. Doing so provides a plier with a light source in order to emit light in a dark work environment without having to use an additional device as disclosed by Wang (see paragraphs 0001-0002).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (US Patent No. 7,120,980) in view of Kreig (WO 2006079302).
Regarding claim 20, Chang discloses: the method according to Claim 18, the pliers head includes a flange portion (Detail A).

    PNG
    media_image3.png
    590
    771
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    469
    681
    media_image4.png
    Greyscale


However, Chang shows the flange portion abutting the line plug connector (see annotated figure above), but appears to be silent wherein the flange portion is configured to abut a release ring of the line plug connector.
Kreig teaches it was known in the art to have pliers (Figures 1-8 element 10) comprising a pair of legs (elements 40/42) joined via a joint (element 48), a plier’s head (element 14) having a flange portion (element 18), a line plug connector (element 20)), and wherein the flange portion is configured to abut a release ring (element 22) of the line plug connector (see figures 1, 4, and 6 and see also paragraph 0040).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chang with the teachings of Kreig to provide wherein the flange portion is configured to abut a release ring of the line plug connector. Doing so allows the pliers to interact with the release ring of the line plug connector in order to appropriately release the connector from the line without damaging the work piece during operations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        08/10/2022




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723